Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020, has been entered.

Response to Arguments
Examiner acknowledges Applicant’s comments regarding the provisional double patenting rejection.  

Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant points to the natural language understanding system that includes an explicit semantic analysis module and a strategy developer, however, these elements merely function to carry out the natural language analysis using Word2vec models.  The programmed computer or “special purpose computer” test of In re Alappat was superseded by Bilski and Alice.  Limiting an programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Further, these elements merely provide instructions to implement an abstract idea on a computer and thus do not indicate integration into a practical application under Prong 2.  In addition, paragraph 0019 of Applicant’s specification describes the collaboration system connected to an integration system wherein “the collaboration system includes any type of system involving collaboration among participants”.  Further, paragraphs 0024 and 0025 describe the integration system as a processor couples to various other components wherein an operating system and an application run in conjunction.  It is apparent, here, that a general purpose processor is programmed to implement the various functions or services to be performed.  Further, paragraph 0033 describes the computer readable program instructions may be provided to a processor of a general purpose computer.  Examiner upholds the rejection under 35 USC 101.
Applicant’s arguments with respect to claim(s) under 35 USC 102 and 103 have been considered but they are not persuasive.  On page 11, Applicant argues Hausler does not monitor for comments or updates pertaining to a work item involving a customer problem to be resolved.  Examiner disagrees.  In paragraphs 0031-0033 and also 0035-0041, there is monitoring that takes place.  For example, in paragraph 0035, the process starts with a ticket-creation operation that takes place.  The ticket-creation operation is triggered by actions of a customer who has an issue with a product or 
On page 15, Applicant argues Hausler does not use natural language processing.  Examiner asserts the use of Word2vec for word analysis is natural language processing.  Natural language processing a subfield of linguistics, computer science, information engineering, and artificial intelligence concerned with the interactions between computers and human languages, in particular how to program computers to process and analyze large amounts of natural language data.  Word2vec uses AI (two layer neural networks) to learn word associations.  Hausler’s system uses customer feedback and processes the words of the customer to generate vectors.  
Applicant also argues Hausler does not derive strategies.  In response to this argument, Examiner has introduced Cecchi et al, US 20160269554.  Cecchi et al describes use of text analysis to facilitate communication between a customer and customer service representative wherein the system suggests prompts for the representative to follow to carry out the interaction. [0034-0036]  These prompts include strategies or suggestions to use to adjust the course of the communication.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 8-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 8-27 is/are directed to a system and compute program product.  Thus, all the claims are within the four potentially eligible categories of invention (a machine and an article of manufacture, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes, a type of abstract idea.  More specifically, the steps of monitoring for comments or updates pertaining to a work item involving a customer problem to be resolved by different participants of said collaboration system; analyzing said comments or updates for completing said work item by representing linguistic terms from comments in word vectors; deriving strategies for completing said work item based on said analysis of said comments or updates as well as based on stored data or previously resolved work items; and presenting said strategies for completing said work item to one or more of said participants to resolve said work item is a mental process that can be practically performed by a human using observations/pen and paper. Further, the use of Word2vec models is a mathematical concept
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The claim includes a processor or integrations system, which only amounts to the application or instructions to apply the abstract idea on a general purpose computer, and requires nothing more than a generic computer system to carry out the abstract idea itself.   Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For instance, the use of word and context vectors in claims 8, 10, 16, 17, 23, 24, 26, 27 does not integrate the abstract idea into a practical application.  These concepts are abstract as they are mathematical concepts.  Deriving strategies (claims 11 and 18), tagging comments (claims 12 and 19), mapping participants (claims 13 and 20), comments 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9,15-16, 22, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hausler et al, US 2017/0286972 in view of Cecchi et al, US 2016/0269554 and Official Notice.
	As per claim 8, Hausler et al teaches a computer program product comprising computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: monitoring, by an integration system, for comments or updates pertaining to a work item involving a customer 4problem to be resolved by different participants of said collaboration system (paragraph 0038 – receipt of query containing customer request);  5analyzing, by said integration system, said comments or updates for completing said work item by representing linguistic terms from said comments or updates in a form of work vectors, wherein Word2vec models are utilized to produce said word vectors (paragraph 0039-0042 – words of request are analyzed using Word2vec models to produce word vectors);  6deriving, by said integration system, strategies for completing said work item based on said analysis 7of said comments or updates as well as based on stored data of previously resolved work items (paragraph 0042 – comparison of request vector with article vector to determine help);  8and 9presenting suggestions of articles for said work item10 to resolve said work item (paragraphs 0042-0043 – presentation of help center article) thereby improving collaboration among said participants in said collaboration system to resolve said work item.  
	Hausler et al fails to explicitly teach, however, Official notice is taken that it was old and well known at the time of the invention to connect systems using different networks.  It would have been obvious to one of ordinary skill in the art at the time of the 
Further, Hausler et al fails to explicity teach presenting deriving strategies while Cecchi et al teaches using text analysis to generate strategic prompts to guide the customer service representative through the customer interaction (0034-0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hausler et al the ability to generate strategies as prompts as taught by Cecchi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hausler et al does not explicitly teach thereby improving collaboration among said participants in said collaboration system to resolve said work item.  However, these limitations merely recite an intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the 

	As per claim 9, Hausler et al fails to explicitly teach while Cecchi et al teaches said natural language understanding system comprises an explicitly semantic analysis modules configured to construct a context vector or a sentence vector from an input word vector, wherein said context vector reproduces context of said comments or updates (0025-0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hausler et al the ability to construct context or sentence vectors using semantic analysis as taught by Cecchi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	As per claim 15, Hausler et al teaches a computer program product comprising computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: monitoring, by an integration system, for comments or updates pertaining to a work item involving a customer 4problem to be resolved by different participants of said collaboration system (paragraph 0038 – receipt of query containing customer request);  5analyzing, by said integration system, said comments or updates for completing said work item by representing linguistic terms from said comments or updates in a form of work vectors, wherein Word2vec models are utilized to produce said word vectors (paragraph 0039-
	Hausler et al fails to explicitly teach, however, Official notice is taken that it was old and well known at the time of the invention to connect systems using different networks.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate connecting different systems using different networks since one of ordinary skill in the art would have recognized that results of the combination were predictable.
Further, Hausler et al fails to explicity teach presenting deriving strategies while Cecchi et al teaches using text analysis to generate strategic prompts to guide the customer service representative through the customer interaction (0034-0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hausler et al the ability to generate strategies as prompts as taught by Cecchi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hausler et al does not explicitly teach thereby improving collaboration among said participants in said collaboration system to resolve said work item.  However, these limitations merely recite an intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it 

	As per claim 16, Hausler et al fails to explicitly teach while Cecchi et al teaches said natural language understanding system comprises an explicitly semantic analysis modules configured to construct a context vector or a sentence vector from an input word vector, wherein said context vector reproduces context of said comments or updates (0025-0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hausler et al the ability to construct context or sentence vectors using semantic analysis as taught by Cecchi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
	As per claims 22 and 25, Hausler et al teaches a system wherein participants utilize a system to access help from a customer service representative (collaboration) or  suggested helpful articles.  Hausler et al does not expressly teach the specific data see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.
	As per claims 24 and 27, Hausler et al fails to explicity teach a strategy developer configured to derive strategies while Cecchi et al teaches using text analysis to generate prompts to guide the customer service representative through the customer interaction (0034-0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hausler et al the ability to generate strategies as prompts as taught by Cecchi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 8-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/395,725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘725 case are directed to the method carried out by the computer program product and system of the instant application.  It would have been obvious to automate the method claims of the ‘725 case to read on the claims of the instant application thereby rendering the automation obvious.  See In re Venner, MPEP 2144.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683